Drawings
The replacement drawings filed May 11, 2021 are objected to because they fail to show the ball bearing recited in claim 7.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
Claims 1, 2, 4-7, 14, 15 & 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takahashi, US 3,887,024.  Takahashi shows a multi-piece propeller shaft comprising: 
a first shaft segment (21) and a second shaft segment (32); 
a center bearing assembly (Fig. 6) disposed between and operably interconnected with said first shaft segment and said second shaft for rotatably supporting the multi-piece propeller shaft and transferring a rotational force of said first shaft segment to the second shaft segment; 
said center bearing assembly including a stud yoke (26) extending from a first stud yoke end (see “flange end” at col. 5, line 60) operably connected to said second shaft segment to a second stud yoke end (see “sleeve portion” at col. 5, line 59) to define a central stub shaft extending along a rotational axis A; 
a rotatable weld collar (33, 34, 35) welded (see “integral with” at col. 6, line 46) to said central stub shaft to allow for simultaneous rotation of said rotatable weld collar and said stud yoke; 
said rotatable weld collar including a body (see Fig. 8), col. 6, line 46)) extending from a first collar end disposed adjacent said central stub shaft to a second collar end operably connected to said first shaft segment to define an exterior surface (34a); and 
a tuned damper (34b, 34c) extending radially outwardly from said exterior surface of said rotatable weld collar for reducing noise, vibration, and/or harshness (NVH) generated during operation of the multi-piece propeller shaft,

wherein said tuned damper includes a first damper ring (34c) disposed in encircling and abutting relationship with said exterior surface of said rotatable weld collar and a second damper ring (34b) disposed in encircling and abutting relationship with said first damper ring,
wherein said first damper ring is comprised of a flexible material (col. 6, line 26) and said second damper ring is comprised of steel (col. 2, line 40),
wherein a bearing sleeve is disposed in surrounding and concentric relationship with said central stub shaft and including a ball bearing (22, 23) disposed in rotatably supporting relationship with said central stub shaft for allowing rotation of said central stub shaft about the axis.
In the reply filed May 11, applicant argues Takahashi fails to disclose the rotatable weld collar welded to the central stub shaft defined by the stud yoke.  However, at col. 6, line 46, Takahashi discloses that the weld collar (35) is integral with the central stub shaft defined by stud yoke (26).  As such the argument is unpersuasive since there is no, and applicant has not identified any, inherent structural difference between the integral connection disclosed in Takahashi and the limitation “welded”.
Applicant further argues Takahashi fails to anticipate the claims because it does not use terminology identical to that of the claims.  The argument is unpersuasive since applicant has failed to identify any structural difference inherent in the alleged differences in terminology.

Allowable Subject Matter
Claims 3 & 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Greg Binda whose telephone number is (571)272-7077.  The examiner can normally be reached on M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Greg Binda/Primary Examiner, Art Unit 3679